 



Exhibit 10.4

“OFFICIAL PLAYSTATION MAGAZINE”
PUBLISHING LICENSE AGREEMENT

This Official PlayStation Magazine Publishing License Agreement (“Agreement”) is
effective as of the ___day of ___, 2005 and is entered into by and between SONY
COMPUTER ENTERTAINMENT AMERICA INC., (“SCEA”), a Delaware corporation with its
principal place of business at 919 E. Hillsdale Boulevard, Foster City CA 94404,
and ZIFF DAVIS MEDIA INC., a Delaware corporation with its principal place of
business at 28 East 28th Street, New York, New York 10016 (“Ziff Davis”).

WHEREAS, SCEA and Ziff Davis entered into a Publishing License Agreement dated
August 29, 1997 (the “1997 Agreement”) for the creation and publication of a
magazine based upon the SCEA home video game platforms commonly known as the
PlayStation game console and the PlayStation 2 computer entertainment system
(“Platforms”); and

WHEREAS, SCEA and Ziff Davis entered into a Publishing License Agreement dated
December 11, 2001 (the “2001 Agreement”) for the creation and publication of a
magazine based upon the SCEA Platforms; and

WHEREAS, Ziff Davis has licensed the PlayStation trademark and other SCEA
trademarks and logos (“Trademarks”) in conjunction with that publication, and
has published the “Official U.S. PlayStation Magazine” since the execution of
the 1997 Agreement and continued to publish the Official U.S. PlayStation
Magazine after execution of the 2001 Agreement;

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Ziff Davis and SCEA
hereby agree as follows:

1. GRANT OF RIGHTS

(a) SCEA hereby grants to Ziff Davis (i) the exclusive right to publish and
distribute and title a magazine the “Official U.S. PlayStation Magazine”
(“Publication”), in print format, or by another name as may be mutually agreed
upon by the parties, and (ii) the non-exclusive right to use the Trademarks
identified in Schedule A in conjunction with the Publication pursuant to the
PlayStation Trademark Guidelines attached in Schedule B, within the territories
of the United States, Canada and Central America (“Licensed Territories”). The
Publication shall be exclusive at it relates to the Platforms. The Publication
may provide content on the PlayStation Portable Game Console (“PSP”) and the
next generation console (“PS 3”) but SCEA retains the rights to publish or have
another party publish an official magazine for the PSP and/or the PS 3.

1



--------------------------------------------------------------------------------



 



As used herein, the Licensed Territories shall include United States military
bases, U.S. possessions and territories, Canada and Central America. The parties
will discuss, in good faith, the addition of new territories, if and when SCEA
begins distributing the Platform in those territories and if SCEA desires
distribution of the Publication in those territories. The rights granted above
shall be defined as the “Publication Rights” and shall include ancillary
promotional rights to create, publish, distribute and authorize reuse of
materials using the Trademarks designed to promote or market the Publication
(“Ancillary Promotional Rights”). Such materials shall include, but not be
limited to, sell sheets, merchandising flyers, reprints, quotes and the
“Official U.S. PlayStation Magazine” website. Nothing in this Agreement shall
grant to Ziff Davis any rights to use SCEA Trademarks, except as expressly set
forth in this Agreement.

(b) During the term of this Agreement, SCEA shall not grant any of the rights
set forth above, or endorse or otherwise sponsor any other video game magazines
or other publications (or sections therein) published by competitors of Ziff
Davis. In addition, SCEA shall not use or grant the right to use, the “Official
PlayStation Magazine” as part of the title of a magazine or other printed
publication, or in a manner that is likely to create confusion in relation to
the Publication, subject to SCEA’s retained rights as described herein.

(c) SCEA shall retain all rights, other than those rights expressly granted
herein. Moreover, nothing contained herein shall be construed as affecting
SCEA’s right to publish CD-ROMs, DVDs, or web sites related to or about the
Platforms, PSP or PS 3, or magazines as it relates to the PSP and/or PS3 (except
as provided in Section 1(d)), or other materials which are not competitive with
the Publication and which do not use the “Official PlayStation Magazine” or
“Official U.S. PlayStation Magazine” mark. SCEA will give Ziff Davis ninety
(90) days notice before commencing newsstand distribution of any
PlayStation-related materials.

(d) As of the date this Agreement is executed by SCEA, SCEA has not entered into
an agreement to grant a third party a license to publish an “official” magazine
in the Licensed Territories related to the PSP and/or the PS3. If, during the
Term, SCEA decides to enter into an agreement to grant a third party a license
to publish an “official” magazine in the Licensed Territories related to the PSP
and/or the PS3, and so long as Ziff Davis (i) is not in material breach of this
Agreement; (ii) is still in business; and (iii) has not filed for bankruptcy
protection, then SCEA shall, prior to entering into discussions with any third
party related to the potential grant of a license for such third party to
publish such “official” magazine: (i) notify Ziff Davis and afford Ziff Davis
the opportunity to respond to a request for proposal from potential licensees
for such “official” magazine or otherwise communicate to SCEA terms on which
Ziff Davis may propose the become the licensee for such “official” magazine, and
(ii) evaluate any such proposal from Ziff Davis in good faith.

2. MAGAZINE DISCS — FORMAT, PRODUCTION, CONTENT AND INTERACTION

2



--------------------------------------------------------------------------------



 



WITH UNDERGROUND MEMBERS

(a) The Publication shall include an exclusive Platform formatted DVD on a
monthly basis, supplied by SCEA, which shall contain interactive samples of
games, compilations and/or greatest hits (which shall generally be samples from
unreleased or recently released games) for the Platforms developed by SCEA
and/or third party developers (“Magazine Disc”).

(b) SCEA shall provide the Magazine Disc on a spindle from Sony Disc Management,
replicate the Magazine Disc, perform quality assurance on the Magazine Disc and
press the necessary number of Magazine Discs, and deliver the Magazine Discs to
Ziff Davis at least seven (7) calendar days before the Publication’s print date.
Ziff Davis shall notify SCEA of each Publication’s print date at least sixty
(60) calendar days in advance thereof.

(c) Ziff Davis shall purchase the Magazine Discs from SCEA on a monthly basis
for inclusion in the Publication, as set forth below. In the event that SCEA is
unable to provide the Magazine Disc at the Delivery Date (as defined below),
SCEA shall provide one of the following: (i) a previously produced disc product
which has not been previously provided to Ziff Davis and that is reasonably
acceptable to Ziff Davis (“Previously Produced Disc”); or (ii) a Platform
compatible DVD game or sampler disc from an SCEA licensed third party Platform
publisher that is reasonably acceptable to Ziff Davis (“Third Party Disc”)
(collectively “Substitute Disc”).

(d) SCEA shall provide the Magazine Disc or Substitute Disc to Ziff Davis on a
date at least (10) days before the Publication’s print date (“Delivery Date”).
SCEA shall be notified of each Publication’s print date at least sixty (60) days
in advance. Notwithstanding the foregoing, if SCEA is unable to provide the
Magazine Disc to Ziff Davis at the Delivery Date, then SCEA shall notify Ziff
Davis of such at least twenty one (21) days prior to the Delivery Date at which
time SCEA will propose a Substitute Disc to be mutually agreed upon by the
parties.

(e) SCEA shall replicate the Magazine Disc or Substitute Disc pursuant to the
terms and conditions hereunder. Ziff Davis shall be responsible for packaging
the Magazine Discs with Disc and sleeve art approved by SCEA and co-branded with
the PlayStation Magazine and the PlayStation Underground trademarks (in a
mutually agreeable fashion) for the Publication at Ziff Davis’ cost.

(f) SCEA shall have complete discretion to coordinate the design, format, and
number of titles and specific titles to be included on the Magazine Discs.
Notwithstanding the foregoing, Ziff Davis will have input into the content of
the Magazine Discs to coordinate the content of the Magazine Disc with the
content of the Publication. SCEA shall keep Ziff Davis’ production manager
advised of production schedules and content for all Magazine Discs. Ziff Davis
shall use the Magazine Discs in the sequentially marked order provided by SCEA
unless SCEA provides a substitute out of sequence. SCEA shall make reasonable
efforts to notify Ziff Davis,

3



--------------------------------------------------------------------------------



 



as early as possible, of any changes in the content of Magazine Discs during
production. The content and format of the Magazine Discs shall not be subject to
change without prior notification to Ziff Davis.

3. PURCHASE OF MAGAZINE DISCS BY ZIFF DAVIS, MARKETING AND DISTRIBUTION FEE,
ADVERTISEMENTS ON MAGAZINE DISCS AND USE BY SCEA

(a) Ziff Davis shall place a purchase order for quantities of Magazine Discs
required for each Publication at least thirty-five (35) days prior to each
Publication’s monthly print date by fax or e-mail. Purchase orders shall be in
writing and shall not be deemed accepted until approved in writing by SCEA. The
purchase order shall be deemed approved in five (5) business days after receipt
of the purchase order unless otherwise disapproved in writing by SCEA. SCEA
shall not unreasonably disapprove a purchase order. All purchases shall be
governed by this Agreement and not superseded by any terms and conditions set
out on the purchase order.

(b) Ziff Davis’ purchase of Magazine Discs, commencing with the Magazine Discs
for the June 2005 issue of the Publication, is subject to the following terms:

     (i) Price: Per unit for Magazine Discs, FOB SCEA’s designated warehouse and
based upon the number of Magazine Discs purchased, up to one hundred and ten
percent (110%) of the print order of the applicable issue of the Publication:
seventy-five cents ($0.75) per Magazine Disc.

     (ii) Purchase orders shall be placed for a minimum of one hundred fifty
thousand (150,000) Magazine Discs. Ziff Davis may order a maximum of 10% more
Magazine Discs than the total distribution of the Publication, on a monthly
basis, at the cost identified in 3(b)(i).

     (iii) The terms for payment on each purchase order shall be net 45 days
from Ziff Davis’ receipt of Magazine Discs.

     (iv) Ziff Davis shall pay all applicable sales taxes.

     (v) Ziff Davis shall meet SCEA’s general standards for credit approval.
SCEA acknowledges that Ziff Davis meets such credit standards at the execution
of this Agreement. No shipments shall be made if Ziff Davis’ account is in
arrears unless the amount is disputed in good faith and Ziff Davis promptly pays
all undisputed amounts.

     (vi) Ziff Davis’ purchase of Magazine Discs hereunder shall be exclusively
for the purpose of promoting the Publication and shall not be sold in any retail
channel, nor used in conjunction with any of Ziff Davis’ other publications. The
Magazine Discs offered hereunder shall not be applicable to any other Ziff Davis
programs or publications.

4



--------------------------------------------------------------------------------



 



     (vii) All Magazine Discs sold to Ziff Davis by SCEA pursuant to this
section may be clearly marked as “for promotional use only.” All SCEA Magazine
Discs purchased by Ziff Davis shall be delivered on spindles.

(c) Notwithstanding SCEA’s discretion regarding the number of titles and
specific titles to be included on the Magazine Disc, SCEA grants Ziff Davis the
exclusive right to sell advertising space on each Magazine Disc (“Magazine Disc
Advertisement”) subject to the following terms and conditions:

     (i) All such Magazine Disc Advertisements shall be approved in advance by
SCEA, whose approval shall not be unreasonably withheld or delayed.

     (ii) At Ziff Davis’ sole discretion, a total of four (4) Magazine Disc
Advertisements may be sold for each Magazine Disc not to exceed 240 megabytes or
six (6) minutes of video per Magazine Disc. In no event shall Magazine Disc
Advertisements be sold for products targeting the tobacco, liquor or
adult-entertainment industries.

     (iii) The Magazine Disc Advertisements shall consist of advertising which
has been re-purposed from television or other media. Upon prior written approval
from SCEA, which shall not be unreasonably withheld or delayed, the Magazine
Disc Advertisement may also consist of interactive samples of games, excluding
on-line demos, which have previously appeared on a Magazine Disc or advertising
which has not been re-purposed from television or other media.

     (iv) In no event shall the Magazine Disc Advertisements contain materials
that are competitive with the Platforms, the PSP or PS 3 nor shall the Magazine
Disc Advertisements include interactive samples of games that are exclusively
playable on competitive platforms and all Magazine Disc Advertisements for
interactive games must be compatible with the Platforms, PSP and/or PS 3.

     (v) Ziff Davis shall have the sole right to (a) determine the advertising
fee for each Magazine Disc Advertisement; and (b) retain (subject to its
obligations under Section 6) all the revenues or other consideration received
for each Magazine Disc Advertisement.

     (vi) The Magazine Disc Advertisements shall appear subsequent to video
stories and in other locations to be mutually determined by SCEA and Ziff Davis.

(d) SCEA may use the content of the Magazine Discs in association with
marketing, promoting or advertising its products; provided, however, that prior
to the “off sale” date of the issue of the Publication with which a Magazine
Disc is bundled, SCEA shall not distribute the majority of the content of that
Magazine Disc on a single CD, DVD or other physical item.

5



--------------------------------------------------------------------------------



 



4. APPROVAL RIGHTS OF EDITORIAL CONTENT OF PUBLICATION AND MAGAZINE DISC —
FORMAT — PRICE

(a) The Publication shall be an autonomous and editorially independent
publication and under the exclusive control of Ziff Davis. The content of the
Publication shall comply with the guidelines currently in effect issued by the
Interactive Digital Software Association and the Entertainment Software Rating
Board, or such other reasonable guidelines as may become effective during the
Term of this Agreement. In the event that Ziff Davis is unable to comply with
any such guidelines during the Term of this Agreement, it shall notify SCEA as
to the reasons therefor. SCEA may provide its input regarding any modifications
to the format and design of the Publication and shall have approval of the
Publication’s overall presentation format and design if it differs substantially
from the Publication’s current overall presentation format and design to insure
that the Publication is of high quality. Thereafter, Ziff Davis shall not
materially deviate from the format without prior notice to SCEA. SCEA shall have
approval rights over any material deviation from the Publication’s format, but
such approval shall not be unreasonably withheld or delayed.

(b) The Publication’s quality shall meet or exceed the quality of the current
Publication and the quality of all other continuous monthly “PlayStation”
magazines, in print format and circulated primarily in the United States,
dedicated to video games. At a minimum, the Publication’s quality should meet or
exceed the paper quality of the current Publication. SCEA shall have the right
to review the Publication’s quality and its distribution on a quarterly basis
including the right to suggest changes to be implemented by mutual agreement.
SCEA acknowledges that it approves the Publication’s current Editor-in-Chief,
and SCEA shall have the right to approve any change to the Publication’s
Editor-in-Chief in the future, whose approval shall not be unreasonably withheld
or delayed. If disapproved, SCEA shall provide Ziff Davis with reasons for its
disapproval.

(c) The content of the Magazine Discs shall be developed by SCEA. Both parties
may provide input regarding the appropriate content of the Magazine Disc as it
relates to the cover of the Publication and the general content of the Magazine
Disc.

(d) The Magazine Discs’ quality shall meet or exceed the quality of discs
currently manufactured by Sony Disc Management.

(e) The cover price of the Publication shall be set by Ziff Davis in its sole
discretion, however, Ziff Davis agrees that the cover price of the Publication
shall not be set below $5.99 (with a disc) without the approval of SCEA, which
shall not be unreasonably withheld or delayed.

(f) Ziff Davis agrees to feature SCEA games on a minimum of four (4) front
covers of the

6



--------------------------------------------------------------------------------



 



Publication each year during the Term of this Agreement. SCEA shall provide the
camera-ready artwork for each of the four (4) front covers of the Publication,
including (2) such front covers during each fourth calendar quarter during the
Term, subject to Ziff Davis’ reasonable approval.

5. APPROVAL PROCEDURES FOR USE OF SCEA TRADEMARKS

Prior to using any SCEA Trademark (except as may be expressly permitted
elsewhere in this Agreement) or other SCEA owned intellectual property rights,
Ziff Davis will submit to SCEA, for its review and written approval, samples of
such materials to be used. SCEA shall have the right, in its sole discretion, to
approve or disapprove any use of its Trademarks or intellectual property rights.
SCEA will approve or disapprove any such use within ten (10) business days after
SCEA’s receipt thereof. SCEA’s failure to approve or disapprove within such
period shall be deemed an approval, provided that SCEA may subsequently notify
Ziff Davis of its disapproval, in which event Ziff Davis shall use commercially
reasonable efforts to cease such use at the earliest possible time. Once SCEA
has approved materials, Ziff Davis may continue to use such materials, for the
same use or purpose only, without further review or approval by SCEA. Ziff Davis
agrees to comply with Schedule B.

6. ROYALTY, PRINTER’S COMPLETION NOTICE AND GUARANTEE

Commencing with the June 2005 issue of the Publication, in addition to the
Magazine Disc fee, SCEA shall receive: (i) one percent (1%) of gross circulation
revenues actually received by Ziff Davis (net of fees owed to or retained by
Ziff Davis’s newsstand and retailer distribution agent(s)) for each paid
subscriptions and for single-copy sales; and (ii) five percent (5%) of gross
revenues received by Ziff Davis for advertisements in the Publication and
Magazine Disc and Welcome Guide (as defined below), in each case net of fees
owed to any advertising agencies (i.e., based upon net page rate, not gross page
rate) If Ziff Davis receives revenues for content on the Magazine Disc other
than for advertisements, then Ziff Davis shall obtain SCEA’s prior written
approval of such sales and the parties agree to negotiate, in good faith, how
such revenue will be split between them. Royalties shall be paid to SCEA on a
quarterly basis thirty (30) days after the end of the calendar quarter. Together
with each royalty payment, Ziff Davis shall provide SCEA with the Printer’s
Completion Notice on a quarterly basis. Royalties shall be calculated from, and
paid using the Printer’s Completion Notices.

In the event that the royalties for the June 2005-May 2006 issues of the
Publication, inclusive, are less than $500,000 (the amount of such deficit the
“First Year Royalty Deficit”), Ziff Davis shall pay SCEA the First Year Royalty
Deficit by June 30, 2006. In the event that the royalties for the
June 2006-April 2007 issues of the Publication, inclusive, are less than
$458,333 (the amount of such deficit the “Second Period Royalty Deficit”), Ziff
Davis shall pay SCEA the Second Period Royalty Deficit by June 30, 2007.

7



--------------------------------------------------------------------------------



 



7. INSPECTION OF BOOKS AND RECORDS

During the Term of this Agreement and for two (2) years thereafter, Ziff Davis
shall keep accurate books of account and records pertaining to the sale and
distribution of the Publication and advertising revenue generated by the
Publication. SCEA shall have the right, at its own expense using an independent
auditor, upon ten (10) business days written notice, to examine Ziff Davis’
books of account and records with respect to the Publication and advertising
revenues, but not more than twice per calendar year; provided that the auditor
agrees to be bound by the confidentiality provisions of this Agreement. Such
rights shall be exercised during the normal business hours and in such a manner
as not to substantially interfere with the conduct of Ziff Davis’ business. If
the audit reveals an underpayment in royalties owed from royalties paid of more
than 5%, Ziff Davis shall pay for the reasonable cost of the audit, as well as
immediately reimburse SCEA for any differences plus interest at 18%, or if not
permitted, then at the highest rate allowed by law. An underpayment in excess of
twenty-five percent (25%) of royalties paid, shall be a material breach of this
Agreement entitling SCEA to terminate this Agreement immediately.

8. CERTAIN MATTERS RELATED TO ADVERTISING



(a)   The Publication. During the Term:



  (i)   SCEA shall purchase no less than thirty (30) paid pages in the
Publication during each of the following three one-year periods (each of which
is a “Contract Year”): (A) May 2004 issue through April 2005 issue, inclusive;
(B) May 2005 issue through April 2006 issue, inclusive; and (C) May 2006 issue
through April 2007 issue, inclusive;     (ii)   SCEA shall receive one (1) free
bonus page in the Publication for each paid page of advertising in the
Publication. SCEA bonus pages may be applied to premium positions;     (iii)  
Ziff Davis will charge SCEA a rate per page based upon cpm’s based on the
Publication’s circulation, with SCEA benefiting with a lower cpm as the
circulation level increases, as set forth below;     (iv)   Ziff Davis shall
waive the premium charges on cover 2, page 1 in the Publication;     (v)  
SCEA’s advertisements shall appear in the first fifty percent (50%) of the
Publication;





8



--------------------------------------------------------------------------------



 



  (vi)   SCEA’s special cpm schedule for the Publication shall be:        
$30.58 gross cpm for up to 399,999 circ (e.g., $10,703 gross for 350,000 circ)
$29.41 gross cpm for 400,000-499,999 circ (e.g., $11,764 gross for 400,000 circ)
$28.23 gross cpm for 500,000+ circ (e.g., $14,115 gross for 500,000 circ)    
    These cpm rates will remain constant during the Term.



(b)   Electronic Gaming Monthly (“EGM”). During the Term, to the extent that
Ziff Davis continues to publish EGM:



  (i)   SCEA shall purchase forty-eight (48) paid pages in EGM during each
Contract Year;     (ii)   SCEA shall receive eighteen (18) free bonus pages per
Contract Year in EGM. The bonus pages can be applied to premium positions as
follows: one (1) free page in the first half of the year and two (2) free pages
in the second half of the year. SCEA will use one (1) bonus page per issue for
the first six (6) issues and two (2) bonus pages per issue for the last six (6)
months. All bonus pages used from May 2004 issue onwards will count towards the
eighteen (18) total free bonus pages. Bonus pages may be placed in premium
positions, premium will still apply;     (iii)   SCEA shall receive a three
percent (3%) rebate for ads bought in EGM in any Contract Year in which SCEA has
bought at least sixty (60) paid pages on the rates set forth below;     (iv)  
SCEA’s current cover positions, premium positions and gatefolds in EGM will
remain constant during the Term. Should SCEA choose not to use a position in any
given month, the position will be forfeited. SCEA shall run one (1) full cover 2
gatefold unit in EGM during each Contract Year. In the event that another
advertiser chooses to contract for the cover 2 with a gatefold commitment in
EGM, ZD will give SCEA three (3) months (approximately 90 days from space close)
notice and the first right of refusal to upgrade the unit to a gatefold; if SCEA
elects not to upgrade, Ziff Davis may sell the gatefold to the other party;    
(v)   Ziff Davis will charge SCEA a rate per page based upon cpm’s based on
EGM’s circulation, with SCEA benefiting with a lower cpm as the circulation
level increases, as set forth below;; and     (vi)   SCEA’s special cpm schedule
for EGM shall be:





9



--------------------------------------------------------------------------------



 



      $22.48 gross cpm for up to 600,000 circ (e.g., $13,488 gross for 600,000
circ)
$22.00 gross cpm for 600,001-700,000 circ (e.g., $15,400 gross for 700,000 circ)
$21.50 gross cpm for 700,001-800,000 circ (e.g., $17,200 gross for 800,000 circ)
        These cpm rates will remain constant during the Term.



(c)   Buyer’s Guide magazine (“BG”). During the Term, to the extent that Ziff
Davis continues to publish BG:



  (i)   SCEA shall purchase four (4) paid pages in BG during each Contract Year;
    (ii)   SCEA shall run cover 2 and page 1 in BG;     (iii)   ZD shall waive
premiums charges on cover 2 and page 1 in BG; and     (iv)   The standard gross
shall be Six Thousand Five Hundred Dollars ($6,500) based on 200,000 newsstand
draw.



(d)   Sync Magazine (“Sync”). During the Term, to the extent that Ziff Davis
continues to publish Sync:



  (i)   SCEA shall purchase six (6) paid pages in Sync during each Contract
Year;     (ii)   For the period between May 2004 and April 2005, SCEA shall four
(4) free bonus pages in Sync. For the periods between May 2005 and April 2006
and May 2006 and April 2007, SCEA shall receive three (3) free bonus pages in
Sync. One bonus page (up to the maximum specified above) shall be earned after
each paid page;     (iii)   SCEA shall receive a guaranteed cpm of $37.50 gross
in Sync for the Term of this Agreement;     (iv)   SCEA’s paid pages can be
allocated across any issue;     (v)   All paid advertisements of SCEA in Sync
will run on the right hand page in the first twenty five percent (25%) of the
magazine opposite full editorial content (provided that SCEA has requested such
placement) and all bonus page advertisements of SCEA in Sync will run RHP
opposite full editorial content (provided that SCEA has requested such
placement);





10



--------------------------------------------------------------------------------



 



(e) ZD will offer a rebate or make good if ZD misses any of the stated average
circulation levels over any six (6) month average, except to the extent that
such levels are missed because the number of copies given to Underground members
are below projections. A make good shall be proportional to magnitude by which
the level is missed; for example, if average circulation over a six (6) month
period is 400,000 and the stated level is 450,000, then Ziff Davis will issue a
make good of one (1) page for every nine (9) paid pages within the six (6) month
period ((450,000/400,000 x 8) — 8 = 1). SCEA shall use any make good pages
within the following six (6) months after receipt.

(f) As used in this Section 8, all references to circulation shall refer to
average circulation during the applicable six-month period. Notwithstanding
anything in this Agreement to the contrary, Ziff Davis may in its sole and
absolute discretion suspend or discontinue publishing any one or more of EGM,
GMR, BG or Sync or to cause the circulation of any or more such magazines to be
above or below any of the respective figures set forth above.

(g) The provisions of this Section 8 shall apply only to advertising purchased
after the date on which this Agreement is executed by the last party to execute
it.

(h) The advertising pages shall be used solely to promote the Platforms, the
Platforms’ first and third party software development community, the Platforms’
peripherals and Underground membership. The pages may include advertising that
features hardware, peripherals and corporate messages, additional insertions of
advertisements for breadth of titles or single titles deemed to be strategically
important to the Platforms by SCEA and such advertisements shall be subject to
the terms and conditions (other than cost) of Ziff Davis’ standard rate card.

9. COMPLIMENTARY SUBSCRIPTION LIST

(a) Each month during the Term, SCEA shall receive fifty (50) complimentary
copies of the Publication. Such complimentary copies shall be on Ziff Davis’
“Comp List” and shall be mailed by Ziff Davis on behalf of SCEA.

(b) An additional one hundred fifty (150) copies shall be delivered in bulk to
SCEA. Complimentary copies mailed by Ziff Davis shall include a “compliments of
<name to be provided by SCEA>” label, if provided by SCEA. SCEA shall identify
an internal contact at SCEA authorized to supply Ziff Davis with SCEA’s Comp
List.

10. PUBLICATIONS SENT TO PLAYSTATION 2 REGISTERS

(a) Biweekly, during the Term, SCEA shall supply to Ziff Davis, a computer .dat
file, in a format acceptable to Ziff Davis, of the new PlayStation 2 hardware
registered owners (“Monthly New

11



--------------------------------------------------------------------------------



 



Owner List”). The names comprising the Monthly New Owner List shall be the sole
property of SCEA. At Ziff Davis’ costs (for Discs, Publications, shipping and
fulfillment as set forth below) and within thirty (30) days of receipt of the
Monthly New Owner List, Ziff Davis’ fulfillment house shall send a notification
(which may be in the form of a sticker) and trial copy of the Publication
inviting new PlayStation 2 hardware registered owners to subscribe to the
Publication. The trial copy of the Publication sent to the Monthly New Owner
List, shall be a copy of the Publication which is no more than sixty (60) days
older than the off sale date of the copy sent. Ziff Davis shall pay all costs
associated with the Publications and Discs sent to the Monthly New Owners,
including without limitation the costs of shipping the Publications and the
Discs to the Monthly New Owners.

Commencing with the July 2005 issue of the Publication, In addition to the trial
copy of the Publication, the Monthly New Owners shall receive a publication,
whose name shall be mutually agreed to by the parties, but is currently referred
to as: “Welcome to the World of the PlayStationUnderground” (the “Welcome
Guide”). The Welcome Guide’s content, which will be mutually agreed to by the
parties, will contain (i) essential information to for new owners; (ii) a full
review archive for games playable on PlayStation, PlayStation 2 and PlayStation
Portable; (iii) supplementary experiences, for example online gaming, EyeToy,
and HDD which will explain how the PlayStation experience can be further
enhanced; (iv) supplementary PlayStation Portable information on music, videos,
gaming and community; (v) an explanation of playing games online with a
photo-based tutorial covering set up procedures; and (vi) customized covers for
PlayStation 2 and PSP members. The Welcome Guide will be prepared by Ziff Davis.
Ziff Davis may sell advertising in the Welcome Guide, provided that such
advertising (i) does not constitute more than one-third of the Welcome Guide,
(ii) does not appear on the outside front cover or outside back cover and (iii)
is related to the PlayStation 2 platform or games for such platform. Ziff Davis
shall pay a SCEA a royalty related to the revenue received from the Welcome
Guide advertising as set forth in Section 6.

(b) The sticker sent to individuals on the Monthly New Owner List shall be
co-branded with SCEA’s and Ziff Davis’ trademarks. The content of the sticker
shall be mutually agreed upon the parties.

(c) Each Monthly New Owner List may be used on a one-time basis by Ziff Davis
solely for the purpose set forth above. Any additional use of a Monthly New
Owner List by Ziff Davis shall be approved in advance and in writing by SCEA.

(d) Subsequent to the use of each Monthly New Owner List, as set forth above,
Ziff Davis shall return or destroy, and make no copies of the computer .dat file
as provided by SCEA. Nothing herein shall prevent Ziff Davis’ fulfillment house
from maintaining the List for customer service purposes only. If the computer
.dat file is destroyed by Ziff Davis, Ziff Davis shall provide an affidavit
attesting to such destruction signed by an officer of the company.

12



--------------------------------------------------------------------------------



 



11. HYPE

(a) The Publication shall contain a section entitled “Hype.” Hype shall contain
a combination of news, previews and features and shall be no less than six
(6) pages in length. Hype shall combine game news, previews, features and
pop-culture crossover stories. Further, Hype shall contain Underground/loyalty
content as provided and/or approved in advance by SCEA.

12. PLATFORM OWNERS AND SUBSCRIBER LISTS AND USE BY THE PARTIES

(a) Twice a year, during the Term, SCEA shall make available to a mailing house
designated by Ziff Davis, a computer .dat file, in a format acceptable to Ziff
Davis, a compilation of the Monthly New Owner Lists (“Platform Owners List”), or
any portion thereof, as requested by Ziff Davis, provided that the mailing house
executes confidentiality and limited use agreements governing the use of the
List in a form reasonably acceptable to SCEA. Ziff Davis shall use such List or
portion thereof within thirty (30) day of receipt of the List or portion
thereof. The names comprising the Platform Owners List shall be the sole
property of SCEA. In no event shall a name on the Platform Owners List be mailed
to in excess of twice per year unless agreed to in advance and in writing by
SCEA. Use of names on Platform Owners List shall be at no cost for use of the
List, however, Ziff Davis shall be responsible for all costs associated with the
mailing house, and the production and mailing of any such promotional materials.
Any use by Ziff Davis of all or any portion of the Platform Owner List shall
count toward Ziff Davis’ ability to use the Platform Owner List as set forth
above. Under no circumstances shall SCEA be obligated to provide the Platform
Owner List, or any portion thereof, in excess of six times per year during the
Term.

(b) Any materials sent to individuals on the Platform Owners List, shall be pre-
approved in writing by SCEA prior to each mailing, which approval shall not be
unreasonably withheld or delayed. Ziff Davis may not sublicense or assign any of
its rights under this paragraph 12b.

(c) Twice a year, during the Term, Ziff Davis shall make available to a mailing
house designated by SCEA, a computer .dat file in a format acceptable to SCEA,
of active subscribers to each of the following magazines, to the extent that
Ziff Davis at such time is publishing such magazine: Electronic Gaming Monthly,
Computer Gaming World, Sync, Pocket Gamer and the Publication (“Subscriber
List”); provided that the mailing house executes confidentiality and limited use
agreements governing the use of the List in a form reasonably acceptable to Ziff
Davis. SCEA shall use such List or portion thereof within thirty (30) day of
receipt of the List or portion thereof. The names comprising the Subscriber List
shall be the sole property of Ziff Davis. In no event shall a name on the
Subscriber List be mailed to in excess of twice per year unless agreed to in
advance and in writing by Ziff Davis. Notwithstanding the above, SCEA may, at
its sole cost and

13



--------------------------------------------------------------------------------



 



expense, retain a third party approved by Ziff Davis, such approval not to be
unreasonably withheld or delayed (the “Database Analysis Provider”) to compare
the Subscriber List and the Platform Owners List in order for the Database
Analysis Provider to provide certain aggregate statistics about the Subscriber
List; provided, however, that the Database Analysis Provider executes a
confidentiality agreement acceptable to Ziff Davis, which agreement will, among
other provisions, prohibit the Database Analysis Provider from (i) making any
use of the Subscriber List other than for the purpose set forth above and
(ii) disclosing to any party, including without limitation SCEA, any personally
identifiable information about any individuals on the Subscriber File. By way of
illustration and without limiting the foregoing, the Database Analysis Provider
could disclose to Sony the aggregate number of persons who appear on both the
Subscriber List and the Platform Owners List, but could not disclose to Sony the
identity of such individuals. Use of names on the Subscriber List shall be at no
cost for use of the List, however, SCEA shall be responsible for all costs
associated with the mailing house, and the production and mailing, if a mailing
is done, of any such promotional materials. Any use by SCEA of all or any
portion of the Subscriber List shall count toward SCEA’s ability to use the
Subscriber List as set forth above. Under no circumstances shall Ziff Davis be
obligated to provide the Subscriber List, or any portion thereof, in excess of
twice per year during the Term.

(d) Ziff Davis’ Subscriber List shall be used by SCEA solely for the promotion
of the Platforms or other SCEA materials. All promotional materials sent to
individuals shall be pre-approved in writing by Ziff Davis prior to mailing.
SCEA may not sublicense or assign any of its rights under this paragraph 12(d).

(e) For avoidance of doubt, the Platform Owners List is the exclusive property
of SCEA and the Subscriber List is the exclusive property of Ziff Davis.

13. PROMOTION BY SCEA

(a) SCEA shall have the right to include a reasonable number of premiums in the
Publication and the exclusive right to place premiums in the Magazine Disc
packaging. All promotions and premiums shall be subject to Ziff Davis’
reasonable approval. Any costs associated with the premiums in the Publication
or in the Magazine Disc packaging shall be borne by SCEA at Ziff Davis’ actual
costs or supplied at SCEA’s actual costs with no charge to SCEA for insertion
into the packing.

(b) SCEA shall not grant, and shall use reasonable efforts to prohibit its
affiliates (excluding its parent company Sony Computer Entertainment Inc., but
SCEA shall give its parent company notification of this Agreement and its
obligations under this provision) from granting, to any third party the right to
license a foreign issue of an official Sony publication related to video games,
or any portion thereof, into the North American and/or the Central American
markets until at least thirty (30) days after such foreign issue is generally
offered for retail sale in non-

14



--------------------------------------------------------------------------------



 



North American and non-Central American markets.

(c) SCEA shall promote the Publication within the software development community
and will use its reasonable efforts to promote it within its video game software
from time to time as may be agreed upon by the parties.

14. PROMOTION BY ZIFF DAVIS

(a) Ziff Davis shall use its reasonable efforts to insure prominent display of
the Publication at retail. Such efforts may include promotions at
airport/terminal outlets such as Pardies, Trofie and Hudson News, as well as
prominent displays at chains such as Safeway, Albertsons, CVS, Walgreens,
Wegmans, WaWa, Dominicks, Meijer, Best Buy, Walgreens, Target, Walmart, Barnes
and Noble, B. Dalton, Borders, Waldenbooks, Blockbuster Video, Babbages, and Sam
Goody.

(b) Ziff Davis shall spend at least two hundred and fifty thousand dollars
($250,000.00) during each year of the Term to promote the Publication, which
includes the retail promotion described above, as well as subscription
promotion, such as new business direct mail campaigns, and insert card
promotions, retail display allowances, wholesaler incentives, fulfillment, rack
charges, and merchandising, but which excludes on-line advertising and
promotions on websites including, but not limited to, 1up.com.

(c) Ziff Davis shall promote the launch of the PSP. Ziff Davis’ promotion of the
PSP shall include, but not be limited to, production and distribution of a PSP
Launch Special Booklet. The Booklet shall: (i) contain sixteen (16) to thirty
two (32) pages; (ii) be a mini magazine; (iii) coincide with the launch of the
PSP; (iv) be distributed as a supplement to the Publication, EGM, GMR, Computer
Gaming World and Sync magazines; and (v) include content on the introduction of
the PSP including all the benefits of the hardware – gaming, movies, music and
connectivity, a round up of all launch games plus available movie and music
content, an introduction to all connectivity and content distribution methods,
exclusive commentary, demonstrate the universal appeal, and illustrate the
social nature of PSP entertainment.

15. CONFIDENTIAL INFORMATION

(a) Each of the parties acknowledges and agrees that certain information, which
they may receive from the other party, shall be proprietary to the disclosing
party. Such information includes, without limitation: (i) the terms of this
Agreement; (ii) the fact that the disclosing party intends to develop or market
products; (iii) designs, schematics, specifications, editorial or advertising
plans or strategies, and all other technical information; (iv) any nonpublic
information concerning the business or finances of the disclosing party; and
(v) any other information the disclosure of which might harm or destroy a
competitive advantage of the

15



--------------------------------------------------------------------------------



 



disclosing party (all of items (i) through (v) shall be designated
“confidential” and shall be collectively referred to hereinafter as the
“Proprietary Information”).

(b) Each party agrees that it will not, directly or indirectly either during or
subsequent to the Term: (i) disclose any Proprietary Information of the other
party, other than to its own employees or agents who participate directly in the
performance of the receiving party’s respective obligations under this
Agreement; (ii) copy or use any Proprietary Information of the other party
except for the purpose of fulfilling its obligations hereunder; or (iii) publish
any Proprietary Information of the other party without the prior written consent
of such party. The degree of care employed by each of the parties to protect and
safeguard the Proprietary Information of the other party shall be no less than
the degree of care used by such party to protect its own most highly
confidential information.

(c) Proprietary Information does not include any information which: (i) the
receiving party is authorized by the disclosing party in writing to disclose,
copy, or use; (ii) is generally known or becomes part of the public domain
through no fault of the receiving party; (iii) is disclosed by the disclosing
party to third parties without restriction on subsequent disclosure; (iv) is
provided to the receiving party by a third party without a breach of any
separate nondisclosure agreement or duty owed by the third party to the
disclosing party; or (v) is required to be disclosed in the context of any
administrative or judicial proceeding (but only to the extent of such required
disclosure), provided that prompt notice is given to the other party so that it
may seek other legal remedies to maintain confidentiality.

16. TRADEMARKS AND COPYRIGHTS

(a) Ziff Davis recognizes that SCEA has made a substantial investment into the
value and goodwill associated with the Trademarks licensed hereunder and
acknowledges that the Trademarks and all rights therein including the goodwill
pertaining thereto, belong exclusively to SCEA, and shall take no action that
disparages, dilutes or diminishes the value or goodwill of those Trademarks.

(b) Ziff Davis acknowledges that the Trademarks, copyrights and other
intellectual property rights of SCEA, remain those of SCEA, including the
goodwill pertaining thereto, and any rights conferred herein are only for use in
conjunction with the Publication or any ancillary promotional rights and vest
only for that purpose and only for the Term of this Agreement. Ziff Davis shall
take no action that disparages, dilutes or diminishes the value or goodwill of
those trademarks and copyrights. Further, Ziff Davis acknowledges that SCEA owns
the PlayStation logos in any font that it appears on the Publication or
elsewhere, and Ziff Davis shall not challenge or contest such ownership before,
during and after the Term of this Agreement.

(c) SCEA acknowledges that Ziff Davis’ trademarks, copyrights and other
intellectual property

16



--------------------------------------------------------------------------------



 



rights in connection with the Publication, and all rights therein, including the
goodwill pertaining thereto, belong exclusively to Ziff Davis, and SCEA shall
take no action that disparages, dilutes or diminishes the value or goodwill of
those trademarks and copyrights, and SCEA shall not challenge or contest such
ownership before, during or after the Term of this Agreement. Ziff Davis may
seek, in its own name and at its own expense, appropriate copyright protection
for the Publication, excluding SCEA’s Trademarks and copyrights.

(d) SCEA shall retain all right, title and interest in all SCEA Trademarks or
copyrights as well as in any modifications, improvements, or derivative works
made to the same by Ziff Davis. Any modifications made to any SCEA trademarks or
copyrights by Ziff Davis shall be deemed by the parties as a “work made for
hire” under the Copyright Act of 1976(17 U.S.C. §100 et. seq.) and shall become
the sole property of SCEA at the time of creation and shall continue after the
expiration or termination of this Agreement.

(e) The parties agree to execute any documents reasonably requested by the other
party to effect any of the above provisions. To the extent that items in
paragraph 16(d) are not automatically owned by SCEA as a work made for hire
under applicable copyright law, Ziff Davis irrevocably assigns and transfers to
SCEA all of Ziff Davis’ rights, title and interest to such intellectual property
rights owned by SCEA, and defined as trademarks or copyrights. Ziff Davis shall
execute such further assignments or other documents as SCEA shall reasonably
request to give full effect to the preceding provisions of this clause.

(f) The provisions of this Section shall survive any expiration or termination
of this Agreement.

(g) Ziff Davis acknowledges that its use of the Trademarks and SCEA copyrights
inures to the benefit of SCEA and that Ziff Davis shall not acquire any rights
in or to the Trademarks or SCEA copyrights.

17. REPRESENTATIONS AND WARRANTIES

(a) SCEA represents and warrants that it has the right and power to grant the
rights granted herein.

(b) SCEA represents and warrants that the Trademarks, copyrights and other
materials provided by SCEA hereunder do not infringe any valid right of any
third party.

(c) SCEA represents and warrants that the Magazine Discs and Substitute Discs
produced pursuant to this Agreement shall be suitable for the purpose intended
and shall be compatible with the Platforms. SCEA shall provide to the end user a
90-day limited warranty against manufacturing defects to the end user of the
Magazine Discs and Substitute Discs. Ziff Davis shall print the terms and
conditions of the warranty (to be provided by SCEA) in each edition of the
Publication. In no event shall SCEA be responsible for or warrant the Magazine
Discs or

17



--------------------------------------------------------------------------------



 



Substitute Discs against damage or defects caused in shipping with the
Publication. SCEA shall be permitted to print sufficient additional Magazine
Discs or Substitute Discs to fulfill its warranty obligations at no cost to Ziff
Davis.

(d) Ziff Davis represents and warrants that it will use its reasonable efforts
to promote, market, sell and distribute the Publication and will be solely
responsible for the content of the Publication created by Ziff Davis and the
production of the Publication and will bear all related costs associated
therewith.

(e) The parties represent and warrant that they will comply with the other
party’s Security/Privacy Policy as it relates to the use of the names provided
under this Agreement. SCEA’s Security/Privacy Policy is attached hereto as
Schedule C and Ziff Davis’ Security/Privacy Policy is attached hereto as
Schedule D.

18. TERM

The term of this Agreement shall commence upon July 1, 2004 and continue until
March 31, 2007 unless terminated pursuant to paragraph 19 (the “Term”).

19. TERMINATION

The following termination rights are in addition to the termination rights
provided elsewhere in the Agreement:

(a) SCEA shall have the immediate right to terminate this Agreement with written
notice to Ziff Davis if Ziff Davis:

     (1) fails to consecutively publish the Publication on a monthly basis, or
as otherwise agreed upon by the parties; or

     (2) fails to obtain or maintain liability insurance in the amount and of
the type provided for herein; or

     (3) files a petition in bankruptcy or is adjudicated a bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or an
arrangement pursuant to any bankruptcy law, or if Ziff Davis discontinues its
business or a receiver is appointed for Ziff Davis or for Ziff Davis’ business
and such receiver is not discharged within thirty (30) days; or

     (4) fails to average four hundred fifty thousand (450,000) copies per issue
print order during any twelve (12) month period during the Term; or

18



--------------------------------------------------------------------------------



 



     (5) fails to make timely payment of Royalties or on account balances for
Magazine Discs within 30 days of its receipt of notice that payments are owing;
or

     (6) misuses the Platform Owner List or uses the Platform Owner List more
than twice a year during the Term; or

     (7) fails (other than due to the fault of SCEA to deliver to Ziff Davis the
physical Magazine Disc in a timely manner as set forth above) to deliver a
Magazine Disc on a monthly basis, or as agreed to by the parties.

(b) Ziff Davis shall have the immediate right to terminate this Agreement with
written notice to SCEA:

     (1) if SCEA fails to manufacture or promote the Platforms within the last
thirty (30) days prior to the notice; or

     (2) if SCEA files a petition in bankruptcy or is adjudicated a bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or an
arrangement pursuant to any bankruptcy law, or if SCEA discontinues its business
or a receiver is appointed for SCEA or for SCEA’s business and such receiver is
not discharged within thirty (30) days; or

     (3) if SCEA misuses the Subscriber List or uses the Subscriber List more
than twice a year during the Term; or

     (4) if SCEA fails to deliver the Magazine Disc to Ziff Davis so as to
enable Ziff Davis to include the Magazine Disc with the Publication; or

     (5) if Ziff Davis has determined, in its reasonable business judgment, that
continued publication of the Publication is non-viable financially and that it
intends to discontinue publication of the Publication.

(c) Right to Terminate. In addition to the foregoing rights of termination,
either party may terminate this Agreement by written notice if the other party
breaches a material provision of this agreement and fails to cure such breach
within thirty (30) days of receipt of notice of such breach from the
non-breaching party.

(d) In the event that this Agreement is expires or is terminated for reasons
other than breach by Ziff Davis, Ziff Davis shall have a ninety (90) day sell
off period to sell the existing inventory, including the then current
Publication scheduled for printing. If this Agreement is terminated for reasons
of breach by Ziff Davis, then Ziff Davis shall not print any issues of the
Publication not yet printed, but may to sell the current issue of the
Publication for a period of sixty (60) days from

19



--------------------------------------------------------------------------------



 



the onsale date of such issue, if distribution of such issue has occurred prior
to the termination date.

(e) In the event that this Agreement is terminated for a breach of a material
provision by SCEA, SCEA shall not use the logo created pursuant to Section 16 of
this Agreement or endorse another magazine as the “Official” PlayStation
magazine for a period of ninety (90) days for the date of termination.

(f) The provisions of Section 19(d) and 19(e) shall survive the expiration or
termination of this Agreement.

(g) In the event this Agreement is terminated for any reason or expires on its
own accord, Ziff Davis shall, within ninety (90) days of termination or
expiration, pay to SCEA the product of (i) one percent (1%) multiplied by
(ii) the deferred subscription revenue related to the Publication as of the date
of expiration or termination, less any refunds thereof subsequently requested by
subscribers.

20. THIRD PARTY INFRINGEMENT

(a) Ziff Davis may request that SCEA institute and prosecute lawsuits against
third persons for infringement of the rights licensed in this Agreement. If SCEA
elects not to take such action, Ziff Davis shall have the right to bring legal
action against the infringing third party, provided notice is first given to
SCEA. Any lawsuit shall be prosecuted solely at the cost and expense of the
party bringing suit and all sums recovered in any such lawsuits shall be awarded
to the party bringing the action. Upon request of the party bringing the
lawsuit, the other party shall execute all papers, testify on all matters, and
otherwise cooperate in every reasonable way necessary and desirable for the
prosecution of any such lawsuit. The party bringing the lawsuit shall reimburse
the other party for reasonable out of pocket expenses incurred as a result of
such cooperation.

(b) SCEA shall use its reasonable efforts to protect and defend the Trademarks
licensed hereunder.

21. INDEMNIFICATIONS AND DEFENSE

(a) SCEA shall defend, indemnify and hold Ziff Davis harmless from and against
any claims, demands, causes of action and judgments (including reasonable
attorneys fees and court costs) brought against Ziff Davis by third parties
(collectively “Ziff Davis Claims”) arising out of SCEA’s breach of its
representations, warranties or obligations hereunder, or otherwise arising from
materials provided by SCEA for the Publication or Magazine Discs or Substitute
Discs or the use of the Trademarks as authorized in this Agreement, provided
that Ziff Davis shall give written notice to SCEA within ten (10) days after
receipt of notification of each such Ziff Davis

20



--------------------------------------------------------------------------------



 



Claims and further provided that SCEA shall have the right to undertake and
conduct the defense of any such cause of action so brought. Notwithstanding the
foregoing, SCEA shall not be required to indemnify Ziff Davis for claims for
which Ziff Davis is responsible under Section 21(b), including claims relating
to any editorial content created by Ziff Davis in connection with the publishing
of the Publication by Ziff Davis.

(b) Ziff Davis shall defend, indemnify and hold SCEA harmless from and against
any and all claims, demands, causes of action and judgments (including
reasonable attorneys fees and court costs) brought against SCEA by third parties
(collectively, “SCEA Claims”), arising out of Ziff Davis’ breach of its
representations, warranties or obligations hereunder, or otherwise arising from
the editorial content, design, manufacture, distribution, shipment, advertising
or promotion of, or any sweepstakes or contests designed to promote, the
Publication, or any offering for sale or sale of the Publication or the
promotional and packaging material, or any other materials created by Ziff Davis
or its agent, provided that SCEA shall give written notice to Ziff Davis within
ten (10) days after receipt of notification of each such SCEA Claims and further
provided that Ziff Davis shall have the right to undertake and conduct the
defense of any such cause of action so brought. Notwithstanding the foregoing,
Ziff Davis shall not be required to indemnify SCEA for claims that SCEA is
responsible under 21(a), including relating to Ziff Davis’ use of the
Trademarks, Magazine Discs and Substitute Discs and other SCEA provided
materials.

22. LIMITATION OF LIABILITY

In no event shall either party be liable for any special, punitive, incidental
or consequential damages, including without limitation, loss of prospective
profits arising out of, or in connection with this Agreement, in whole or in
part, whether under theory of contract, tort (including negligence), indemnity,
product liability or otherwise, provided that such limitations shall not apply
to damages resulting from breach of Section 21 of this Agreement, and provided
further that such limitations shall not apply to amounts which either party may
be required to pay to third parties under Section 21.

23. INJUNCTIVE RELIEF

If either party violates any of the material terms of this Agreement and fails
to cure in a timely manner after receiving written notice from the other party,
the non-breaching party shall be entitled to an immediate injunction enjoining
the breach upon the posting of a ten dollar ($10.00) bond with the court or
tribunal of competent jurisdiction.

24. INSURANCE

Ziff Davis shall, throughout the Term of the Agreement, obtain and maintain at
its own cost and expense from a qualified insurance company licensed to do
business in the State of California,

21



--------------------------------------------------------------------------------



 



standard media liability insurance, naming SCEA as an additional insured. Such
policy shall provide protection for standard media liabilities, including, but
not limited to claims for copyright, libel, advertising injury, unfair
competition, infringement of rights of publicity and privacy and infringement of
intellectual property. The amount of coverage shall be for no less than ten
million United States dollars ($10,000,000.00) per incident. Ziff Davis shall
endeavor to provide thirty (30) days notice to SCEA by Registered or Certified
Mail, return receipt requested, in the event of any modification, cancellation
or termination of the insurance policy. Ziff Davis shall furnish SCEA a
certificate of insurance evidencing the above coverage within thirty (30) days
after execution of this Agreement.

25. NOTICE

Any notice required or permitted to be given under this Agreement shall be in
writing and deemed given upon actual receipt and shall be delivered personally,
sent by a recognized courier, or mailed via registered or certified mail return
receipt requested, to the address indicated below or other designated address:

      If to SCEA:  
Sony Computer Entertainment America Inc.
   
919 East Hillsdale, Blvd, 2nd Floor
   
Foster City, California 94404
   
Attn: Steve Williams
   
 
with a copy to:  
Sony Computer Entertainment America
   
919 East Hillsdale, Blvd, 2nd Floor
   
Foster City, California 94404
   
Attn: Riley Russell
   
 
If to Ziff Davis:  
Ziff Davis Media Inc.
   
101 Second Street
   
San Francisco, California 94105
   
Attn: Scott McCarthy, President, Game Group
   
 
with a copy to:  
Ziff Davis Media Inc.
   
28 East 28th Street
   
New York, New York 10016
   
Attn: Gregory E. Barton, Executive Vice President and General Counsel

26. CHOICE OF LAW

This Agreement shall be governed in accordance with the laws of the State of New
York.

22



--------------------------------------------------------------------------------



 



27. FORCE MAJEURE

In the event that an act of the government, war conditions, fire, flood, labor
trouble in the facilities of either party or in the facilities of those printing
or distributing the Publication, act of terrorism, or any other act reasonably
beyond the control of either party, prevents the performance by either party of
the provisions of this Agreement, then such nonperformance by either party shall
not be considered as grounds for breach of this Agreement and such
nonperformance shall be excused for one hundred eighty (180) days from the date
of such condition or occurrence. Thereafter either party may elect to terminate
this Agreement.

28. AGREEMENT BINDING ON SUCCESSORS

The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, administrators, and successors.

29. NO JOINT VENTURE

Both parties agree that in performing their duties under this Agreement they
shall be operating as independent contractors. Nothing contained herein shall in
any way constitute any association, partnership, agency or joint venture
relationship between the parties hereto, or be construed to evidence the
intention of the parties to establish any such relationship. Neither party shall
have any right, power or authority to make any representation or to assume or
create any obligation, whether express or implied, on behalf of the other, or to
bind the other party in any manner whatsoever. Both of the parties agree,
respectively, that they shall not hold themselves out in any manner that would
be contrary to the terms of this Section.

30. ASSIGNABILITY AND SUBLICENSING

The rights granted hereunder are personal to the parties and shall not be
assigned, sublicensed, mortgaged, or otherwise transferred or encumbered by any
act of the parties or by operation of law, including in connection with a
transfer of substantially all the assets or stock of either party, unless done
with the express written approval of the other party.

31. WAIVER

No failure or delay by either party in exercising any right, power, or remedy
under this Agreement shall operate as a waiver of any such right, power, or
remedy. No waiver of any provision of this Agreement shall be effective unless
in writing and signed by both parties hereto. Any waiver by either party of any
provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver operate as or be construed as
a waiver of such

23



--------------------------------------------------------------------------------



 



provision respecting any future event or circumstances.

32. SEVERABILITY

If any term, clause or provision of this Agreement is held to be invalid or
unenforceable, by a court of competent jurisdiction, such invalidity shall not
affect the validity or enforceability of any other term, clause or provision of
this Agreement and such invalid term, clause or provision shall be deemed to be
severed from this Agreement.

33. ENTIRE AGREEMENT

This Agreement, together with the Exhibits attached hereto, constitutes the
entire understanding of the parties, and revokes and supersedes all prior
agreements between the parties, including the 1997 and the 2001 Agreements and
any option agreements which may have been entered into between the parties, and
is intended as a final expression of their Agreement. It shall not be modified
or amended except in writing signed by both parties hereto and specifically
referring to this Agreement. This Agreement shall take precedence over any other
documents that may be in conflict with this Agreement.

34. RESERVED RIGHTS

Each party reserves all rights not expressly granted herein.

35. CAPTIONS

Captions or paragraphs and quotation marks appearing herein are inserted solely
for reference and convenience only and do not define or limit the scope or
intent of any provision hereof.

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Official PlayStation Magazine
Publishing Agreement to be duly executed as of the day and year first written
above.

                  SONY COMPUTER ENTERTAINMENT AMERICA       ZIFF DAVIS MEDIA
INC.
 
               
By
  /s/ A. House       By   /s/ R. Callahan

               
 
               
Title:
  EVP       Title:   CEO

               
 
               
Date:
  3/31/05       Date:   2/25/05

               

NOT AN AGREEMENT UNTIL EXECUTED BY BOTH PARTIES

25



--------------------------------------------------------------------------------



 



SCHEDULE A

PlayStation

PlayStation 2

PSX

PlayStation Portable Game Console

PlayStation 3

Official U.S. PlayStation Magazine

The PlayStation PS logo

26



--------------------------------------------------------------------------------



 



SCHEDULE B

PLAYSTATION TRADEMARK GUIDELINES

PlayStation®2 Trademark Guidelines
Text Use Only

Introduction

These guidelines are meant to assist SCEA , its licensees, and authorized
promotional partners in complying with legal and corporate identity requirements
regarding the use of the PlayStationÒ2 and DUALSHOCKÔ2 trademarks in text.
Guidelines for specific logo usage and electronic versions of logos, will be
provided in the PlayStation 2 Corporate Identity Manual in April, 2000.

Please assist SCEA in maintaining protection for its trademarks and brand name
products by following these guidelines.

Use of the PlayStation 2 Trademark In Text

The following are the standard guidelines for use of the non-stylized word mark
“PlayStation 2” in copy and marketing materials.



1.   PlayStation 2 Text Trademark



  a)   The trademark “PlayStation 2” should be used to reference the SCEA
marketed PlayStation 2 computer entertainment system and its compatible
software.     b)   Only the straight, non-stylized text version of the mark
should be utilized in copy. The text version of the PlayStation 2 mark should
appear in the same font as the other words surrounding the mark. The PlayStation
2 stylized logotype should never be used in copy, or with other words. The
logotype is a standalone logo.     c)   The Sony logo or trademark may not be
used under any circumstance (e.g. “Sony PlayStation 2” is not allowed.)     d)  
The acronyms “PS2” and “PSX2” may not be used.

27



--------------------------------------------------------------------------------



 



      Exception: The acronym “PS2” may be allowed under certain circumstances in
On Screen Display material within compatible software. Such use requires prior
permission from SCEA.



2.   Trademark Use



  a)   The proper spacing of the characters of the trademark is as follows:



  i)   The trademark is one word. Never separate the words “Play” and “Station.”
    ii)   When using the “Ò” notice there should be no additional space left
between the letter “n” and the “Ò”, or the “Ò” and the number “2”.        
Example: PlayStationÒ2     iii)   When not using the “Ò” notice, there should be
a space between the letter “n” and the number “2.”         Example: PlayStation
2



  b)   The text version of the trademark must be used as an adjective in
conjunction with the full generic product name that it brands. The first
appearance of the PlayStation 2 trademark in text must be followed by the
generic product name “computer entertainment system.” Subsequent uses of the
mark within the same copy may be followed by the full generic product name or
the word “console.”         The generic product name should be in lowercase
letters, unless the context calls for it to be capitalized, i.e. in a headline
where all surrounding words are capitalized.     c)   The term “PlayStation 2
format” should be used to describe licensed, compatible software.        
Examples: PlayStation 2 format software



      PlayStation 2 format DVD-ROM         PlayStation 2 format disc



  d)   The trademark must not be used in the plural (e.g. PlayStation 2s) or
possessive form (e.g. PlayStation 2’s).

28



--------------------------------------------------------------------------------



 



  e)   The letters “P” and “S” must always be capitalized in the text version of
the PlayStation 2 trademark.         Exception: Capitalization should be based
on context. Therefore, if the trademark appears in a sentence or phrase
surrounded by words that are fully capitalized, all of the letters in the
trademark may be capitalized as well. However, in such cases, the letters “P”
and “S” should be of a slightly larger font than the other letters within the
trademark.



3.   Trademark Notice Symbol and Legal Line



  a)   Use the trademark notice “Ò”, unless instructed by SCEA to otherwise use
the “Ô”. This notice should follow all headlines and logos, and should appear at
least once, preferable on the first and most prominent use, in any long copy.  
      In text, place the trademark notice, preferably in superscript font,
between the letter “n” and the number “2”.

Example: PlayStationÒ2



  b)   The following legal copy must appear in any material in which the mark is
used.         Example: “PlayStation” and the “PS” Family logo are registered
trademarks of Sony Computer Entertainment Inc.         Note: The following
stylized version of the standard legal copy is also acceptable. Electronic
templates with the miniature logo will be available shortly.     (PLAYSTATION
LOGO) [y07808y0780800.gif] and PlayStation are registered trademarks of Sony
Computer Entertainment Inc.

Use of the DUALSHOCKÔ2 Trademark in Text

The following are the standard guidelines for use of the non-stylized mark
“DUALSHOCK 2” in copy and marketing materials.



1.   DUALSHOCK 2 Text Trademark



  a)   The trademark “DUALSHOCK 2” should be used to reference the SCEA marketed
DUALSHOCK 2 analog controller only.

29



--------------------------------------------------------------------------------



 



  b)   The term “DUALSHOCK” or “DUALSHOCK 2” should not be used to describe the
vibration function of a controller. This action is properly called “vibration
function.”     c)   The PlayStation and Sony trademarks may not be used in
conjunction with the DUALSHOCK 2 trademark (e.g., PlayStation DUALSHOCK 2 analog
controller is not acceptable.)



2.   Trademark Use



  a)   The proper spacing of the characters of the trademark is as follows:



  i)   The trademark is one word. Never separate the words “DUAL” and “SHOCK.”  
  ii)   When using the “Ô” notice, there should be no additional space left
between the letter “K” and the “Ô”, or the “Ô” and the number “2.”        
Example: DUALSHOCKÔ2     iii)   When not using the “Ô” notice, there should be a
space left between the letter “K” and the number “2.”         Example: DUALSHOCK
2



      The trademark “DUALSHOCK 2” should always be fully capitalized when used
in text, and must be followed by the generic product name “analog controller.”
The generic product name should be in lowercase letters, unless the context
calls for it to be capitalized, i.e. in a headline where all surrounding words
are capitalized.



3.   Trademark Notice Symbol and Legal Line



  c)   Use the trademark notice “Ô”, unless instructed by SCEA to otherwise use
the “Ò”. This notice should follow all headlines and logos, and should appear at
least once, preferable on the first and most prominent use, in any long copy.  
      In text, place the trademark notice, preferably in superscript font,
between the letter “K and the number “2”.

Example: DUALSHOCKÔ2

30



--------------------------------------------------------------------------------



 



  d)   The following legal copy must appear in any material in which the mark is
used. In materials that use both the DUALSHOCK 2 and PlayStation 2 trademarks,
combining the trademark attributions is acceptable.         Examples:        
DUALSHOCK is a trademark of Sony Computer Entertainment Inc.        
“PlayStation” and the “PS” Family logo are registered trademarks and DUALSHOCK
is a trademark of Sony Computer Entertainment Inc.         Note: The following
stylized version of the standard legal copy is also acceptable. Electronic
templates with the miniature logo will be available shortly.

(PLAYSTATION LOGO) [y07808y0780800.gif] and PlayStation are registered
trademarks and DUALSHOCK is a trademark of Sony Computer Entertainment Inc

31



--------------------------------------------------------------------------------



 



SCHEDULE C

WWW.PLAYSTATION.COM PRIVACY POLICY

32



--------------------------------------------------------------------------------



 



SCHEDULE D

Ziff Davis Media Privacy Policy

Ziff Davis Media Privacy Policy

Ziff Davis Media is committed to protecting your privacy. This policy describes
the ways that personally identifiable and anonymous information about our online
users, event registrants and print subscribers is gathered, our information
sharing practices, and how online users and print subscribers may request
changes to the way this information is shared.

Personally Identifiable Information We Collect

We collect personally identifiable information when you provide it to us, such
as when you subscribe to our magazines (either directly with us or through
another company such as a subscription agency), sign up for email newsletters,
enter a contest, register for site membership, participate in surveys, or to
otherwise communicate with us. Several of the services that we offer, such as
file downloads and message boards, require registration as a condition of use;
when you register with one of our sites you are no longer anonymous. We may also
receive information about you from other sources and add it to the information
you have provided to us.

Information You Volunteer and How it Is Displayed to Others Online

Ziff Davis Media is not responsible for the information you volunteer about
yourself in the course of discussions in our forums, chat rooms, or other forms
of publicly accessible interaction, or information that you choose to make
public in your member profile. As a member, you can view, correct or change your
publicly available information at any time via your member profile page. To view
or change your profile, please follow the link for the site from which you
registered:

     Baseline

     CIO Insight

     The Channel Insider

     DevSource

     eWEEK

     Extreme iPod

     ExtremeTech

33



--------------------------------------------------------------------------------



 



     Microsoft Watch

     PC Magazine Magazine and the PC Magazine Utility Library

     Sync Magazine

     1UP.com

Personally identifiable information you provide as a subscriber to the Microsoft
Watch newsletter is not shared with anyone except on an aggregate, statistical
basis, except for the purposes of fulfillment and email deployment.

What We Provide to Third Parties

Statistical Reports and Analysis

Naturally, the aggregate statistics that describe our print and online audience,
which is often based on the information you provide when you subscribe,
register, or browse our sites, help us sell advertising and otherwise publicize
Ziff Davis Media and its brands. The information we share under these
circumstances does not contain behavioral or identifying information about any
individual reader or user, unless the individual has given us permission to
share that information.

Mailing Lists

We make email and postal lists of our customers available on a rental, i.e.,
temporary, defined, basis, to carefully screened providers of quality goods and
services. Many customers appreciate the offerings they receive, but here’s what
to do if you don’t wish for us to share this information:

• If you are a subscriber to a Ziff Davis Media magazine and would prefer that
your contact information not be provided to third parties, please log in and
change your preferences at http://subhelp.ziffdavis.com. (If you are a new
subscriber, your information may not be immediately available – please allow
2-4 weeks from placing your subscription order for processing.)

If you are a registered user of our sites, you can change your preferences via
the profile page links shown above.

If you are a registered user of Ziff Davis eSeminars, please send email with
your preference request to eSeminars@ziffdavis.com. Please see below for details
on eSeminars’s privacy policies.

If you are a registered attendee of Business 4Site or DigitalLife, please send
email with your preference request to event_marketing@ziffdavis.com. Please see
below for details on Business 4Site and DigitalLife event privacy policies.

If you’ve registered to attend a Ziff Davis Media face-to-face event and prefer
this information not be shared, please send email with your preference request
to events@ziffdavis.com.

34



--------------------------------------------------------------------------------



 



Any mailing sent to our lists is carefully reviewed before it is sent, and when
we rent our mailing lists, we monitor them to ensure they are used only for the
approved purpose. Because of the difficulty inherent in tracking their use, we
do not provide email address lists to third parties except for service purposes
such as deployment or suppression, as described below.

Ziff Davis Media also provides profile reports on specific companies, based on
subscriber-reported and publicly available data, to carefully screened providers
of quality goods and services. These include contact information for the company
and its key personnel.

Email and Postal Mail Deployment, Data Analysis and Other Data Services

We provide customer lists and other information to third party companies who
provide specialized services, such as email message deployment, merge-purge
(identifying and removing duplicate addresses) of lists, postal mailing,
subscription fulfillment, customer service and telemarketing, research,
statistical analysis, and other data processing. These companies work on our
behalf and we do not provide our lists or other data to them for their own,
permanent, use.

In order to comply with the Federal CAN-SPAM Act of 2003, we also may provide
lists of customers who have opted-out of email promotion for Ziff Davis products
to other companies, so they can be suppressed from mailings those companies send
on Ziff Davis’s behalf. In addition, if you unsubscribe from a mailing we send
to our own list on behalf of a third party, your removal instruction may also be
supplied to the third party and added to their own suppression file.

Ziff Davis Media Magazines, Seminars, Events, Sites and Other Publications and
Services

As a Ziff Davis Media customer you can also expect to receive relevant email and
postal offers for Ziff Davis Media publications, seminars, events, web sites and
other services. From time to time we are also able to secure and offer to our
customers specially-negotiated discounts and new products from other leading
companies. If you would prefer not to receive such mailings in the future, you
can change your preference via the links in the previous section (“Mailing
Lists”).

Change of Ownership of Ziff Davis Media Properties

The mailing list(s) associated with Ziff Davis Media properties may also be
subject to transfer to another company in the event of a change of ownership. In
this event, Ziff Davis Media or the new owner of the affected properties will
use commercially reasonable efforts to notify you and provide the opportunity to
remove your name from the associated mailing list(s).

Anonymous Information We Collect

Cookies

As you probably know, cookies are small pieces of information that many Web
sites store on your computer’s hard drive when you visit them. They don’t tell
us who you are unless you’ve specifically given

35



--------------------------------------------------------------------------------



 



us personally identifiable information. Cookies stored on your hard drive by a
Ziff Davis Media site are not accessible to other sites.

Like many other web sites, Ziff Davis Media sites use cookies to improve your
experience with our online content. For example, we may use a cookie to identify
members so they don’t have to re-enter a user id and password when they wish to
download a utility or post to a discussion. As another example, cookies can be
used to control the number of times you see advertisements, like pop-ups. By
allowing us to better understand how users interact with the site over time,
cookies also help us improve your experience and deliver more relevant content
to you. Cookies may be created directly by our sites for these purposes, or by
third-party companies operating on our behalf. However, our cookies do not
contain any information that is, in itself, personally identifying. Some of our
advertisers occasionally serve you cookies as well. We do not have control over
cookies placed by advertisers. You need not have cookies turned on to visit our
sites, though cookies may be required in order for you to participate in certain
areas. If you choose to become a member of a Ziff Davis Media web site, you must
have cookies enabled to access any member related pages (i.e. Discussion Boards,
Member Profile pages, Search for a Member).

Most web browsers automatically accept cookies but allow you to modify security
settings so you can approve or reject cookies on a case-by-case basis.

Pixel Tags

Like many web sites, Ziff Davis Media may also use pixel tags, also known as
beacons, spotlight tags or web bugs, to improve our understanding of site
traffic, visitor behavior, and response to promotional campaigns, as a
supplement to our server logs and other methods of traffic and response
measurement. Pixel tags are sometimes used in conjunction with small
Javascript-based applications, also for the purpose of traffic measurement. We
may also implement pixel tags provided by other companies, for the same purpose.
You can disable pixel tags by changing your browser settings to omit images and
disable Javascript; or there are commercial software packages available that can
omit pixel tags and most advertisements.

Online Ad Serving

Ziff Davis Media uses Doubleclick, a third-party advertising service company, to
serve advertisements when you visit our sites. This company may use information
(not including your name, address, e-mail address, telephone number, or any
other information you’ve provided us) about your visits to our and other web
sites in order to provide advertisements about goods and services of interest to
you. For this purpose, Doubleclick may use pixel tags (also called clear gifs,
spotlight tags and beacons) For more information about Doubleclick’s information
collection practices, and to know your choices about not having this information
used by Doubleclick, click here.

Several companies provide email deployment services for our email messages. The
personally identifiable information, such as e-mail address, we provide to these
vendors for the purposes of e-mail deployment is only used by them for that
purpose and not for any other business activity.

36



--------------------------------------------------------------------------------



 



Some of our advertisers use third-party companies to serve their advertisements
on our sites and, in some cases, in our HTML-formatted newsletters. Often, these
third-party advertising companies employ cookie and pixel tag technologies to
measure the effectiveness of Web and e-mail advertisements. We do not give any
personally identifiable information to them as part of this relationship. Use of
their tracking technology is subject to their own privacy policies. For more
information about the privacy policies of the third-party advertising providers
including information on how to opt out of their tracking methods, click here.

Ziff Davis Media eSeminars

When you register to view a Ziff Davis Media eSeminar, we request personally
identifiable information including: first name, last name, email address, phone
number, company address, primary business activity, job function, and company
size.

Ziff Davis Media eSeminars also automatically receives and records information
on our server logs from your browser, including your IP address, Internet
connection speed, Internet connection duration, and Real Media and Windows Media
player information. This is done in conjunction with our broadcast provider,
ON24, Inc. Your data is collected and retained by ON24 for the sole purposes of
delivering eSeminars content appropriately, traffic reporting, and enabling
re-registration for future events. In addition, ON24 uses cookie technology to
identify you as a registered user of the eSeminars service.

Ziff Davis Media eSeminars produces and hosts sponsored webcasts and online
trade shows for a variety of companies (Sponsors). All data collected during the
registration of such events will be shared with those Sponsors. This data is
governed by the individual Sponsor’s privacy policy and may be used by the
Sponsor for follow-up purposes. Similarly, Ziff Davis Media eSeminars will have
the same access to this data as the Sponsors. For details on how eSeminar
Sponsors use the information you provide, please contact the Sponsor directly.

If you have any questions, please contact eSeminars@ziffdavis.com.

Business 4Site and DigitalLife Events

When you register to attend Business 4Site and DigitalLife events, we request
personally identifiable information including: first name, last name, email
address, phone number, company address, primary business activity, job function,
company size and event specific interests.

Business 4Site and DigitalLife events also automatically receives and records
information on our server logs from your browser, including your IP address.

Business 4Site and DigitalLife events are produced for a variety of companies
(Sponsors). All data collected during the registration of such events may be
shared with those Sponsors. This data is governed by the individual Sponsor’s
privacy policy and may be used by the Sponsor for follow-up purposes. Similarly,
Ziff Davis Media Business 4Site and DigitalLife events will have the same access
to this data as

37



--------------------------------------------------------------------------------



 



the Sponsors. For details on how Business 4Site and DigitalLife events Sponsors
use the information you provide, please contact the Sponsor directly.

If you have any questions, please contact event_marketing@ziffdavis.com.

Contests and Sweepstakes

Ziff Davis Media publications and Web sites periodically conducts contests and
sweepstakes. If you choose to enter, the data you provide will be subject to the
official rules of the specific contest, as well as this privacy policy. Please
read the contest rules carefully before you submit your data.

Co-Branded Sites and Services

When you use a co-branded service within our network of sites, or register or
otherwise provide information on a co-branded site, you grant us permission to
pass the information collected back to that service or site partner. Their use
of your information is subject to their applicable privacy policies.

Changing Your Privacy Options

Update Your Registration Information

You can correct or change the information collected during site registration at
any time at the profile page links shown above, or, for eSeminars and Events, by
sending email to the addresses shown above.

Update Your Newsletter Subscriptions

You can opt-in to newsletter mailing lists, or remove yourself at any time
through the subscription management page (this page will display all of your
newsletter subscriptions) or by following the instructions at the end of the
newsletters you receive. Please allow 3-5 business days for changes to take
effect.

Update Your Print Subscription Information

You can correct or change your print subscription information at
http://subhelp.ziffdavis.com. Please allow 2-4 weeks for changes to take effect.

Security

We use reasonable precautions to keep the personal information you disclose to
our magazines and websites secure and to only release this information to third
parties we believe share our commitment to privacy. However, we are not
responsible for any breach of security or for the actions of these parties.

Children

Ziff Davis Media web sites are not intended for use by children, especially
those under 13. No one under age 13 is allowed to provide any personal
information or use our public discussion areas, forums, and

38



--------------------------------------------------------------------------------



 



chats. Minors under the age of 18 are prohibited from making purchases,
including subscriptions, on our sites.

If your children disclose information about themselves in our public discussion
areas, they may get unsolicited messages from other parties. Accordingly, you
should tell them not to do so.

Changes to the Ziff Davis Privacy Policy

This Privacy Policy may be modified from time to time. Any modifications to our
privacy policy will be reflected first on this page, so check back often. If
there is a significant change, we will indicate on our sites that our privacy
policy has changed and provide a link to the new policy.

Questions?

If you have any questions on our Privacy Policy, you can contact us at
site_feedback@ziffdavis.com.

Effective date: September 13, 2004

Terms Of Use

TERMS & CONDITIONS: Ziff Davis Media User Agreement

1. General

1.1 This agreement governs your use of the Ziff Davis Media information service
(the “Service”), including Discussion Areas, which is operated by Ziff Davis
Media Inc., an indirect subsidiary of Ziff Davis Holdings Inc. (“ZDH”).
Additional terms and conditions of use applicable to specific areas of the
Service may also be posted in such areas and, together with this agreement,
govern your use of those areas. This agreement, together with any such
additional terms and conditions, are referred to as this “Agreement.”

1.2 ZDH reserves the right, in its discretion, to change or modify all or any
part of this Agreement at any time, effective immediately upon notice published
on the Service. Your continued use of the Service constitutes your binding
acceptance of these terms and conditions, including any changes or modifications
made by ZDH as permitted above. If at any time the terms and conditions of this
Agreement are no longer acceptable to you, you should immediately cease all use
of the Service.

1.3 The Service is directed to teenagers and adults and is not directed to
children under the age of 13. You must be 13 years of age or older to use the
Service. Ziff Davis Media complies with the Children’s Online Privacy Protection
Act and does not permit registration by and will not knowingly collect
personally identifiable information from anyone under 13. This requirement will
be posted wherever Ziff Davis Media collects data within the Service, such as
during the registration process. By registering for the Service, you represent
and warrant that you are 13 years of age or older. Additionally, you must
provide true, accurate

39



--------------------------------------------------------------------------------



 



and complete registration information to become a member of the Service
(“Member”). Creating a Member account under automated means or under false or
fraudulent pretenses constitutes unauthorized use of the Service and such
accounts will be terminated by ZDH.

As part of the registration process, you will be asked to select a username and
password and you will be responsible for all activities occurring under your
username and for keeping your password secure. We may refuse to grant you a
username that impersonates someone else, is or may be protected by trademark or
proprietary rights law, or is vulgar, offensive, or otherwise inappropriate, as
determined by us in our sole discretion.

By using the Service, you represent and warrant that all registration
information you submit is truthful and accurate and you agree to the accuracy of
such information. The profile that you compose upon registering for the Service
(the “Member Profile”) must describe you, an individual person. Examples of
inappropriate profiles include, but are not limited to, profiles that purport to
represent an animal, place, inanimate object, fictional character, or real
individual who is not you. If you wish to view or change your profile, you can
do so via the profile page links listed in the Ziff Davis Media Privacy Policy
http://www.1up.com/do/join2.

2. Use of Content

2.1 You acknowledge that the Service contains information, software,
photographs, audio and video clips, graphics, links and other material
(collectively, the “Content”) that are protected by copyright, trademark or
other proprietary rights of ZDH or third parties. All Content on the Service is
copyrighted as a collective work of ZDH pursuant to applicable copyright law.
You agree to comply with any additional copyright notices, information, or
restrictions contained in any Content available on or accessed through the
Service. Users of the Service may use the Content only for their personal,
noncommercial use. Businesses, organizations or other legal entities may not
become Members and are not permitted to use the Service for any purpose,
including but not limited to collecting usernames and /or email addresses of
Members by electronic or other means for the purpose of sending unsolicited
email and unauthorized framing of or linking to the Service.

2.2 Except as expressly permitted in Section 2.3 of this Agreement, you may not
modify, publish, transmit, reproduce, create derivative works from, distribute,
perform, display, sell, transfer or in any way exploit any of the Content or
Material, in whole or in part. Content consisting of downloadable software may
not be reverse engineered unless specifically authorized by the owner of the
software’s patent and/or copyright.

You may post on the Service any Content owned by you (such as your original
statements), Content for which you have received express permission from the
owner and Content in the public domain (collectively, the “Material”). You
assume all risk and responsibility for determining whether any Material is in
the public domain. You hereby grant, transfer and assign to ZDH and its
successors, assigns and licensees (collectively, “Licensee”) a fully-paid,
royalty-free, irrevocable, perpetual, worldwide right and license to publish,
distribute, reproduce, transmit, use, translate, display, perform, modify,
revise, create derivative works of and archive the Material, in any form or
media now known or hereafter developed (including without limitation in print,
magnetic or electronic form), on any number of occasions in any form,

40



--------------------------------------------------------------------------------



 



and to sublicense third parties to do any of the foregoing with further right of
sublicense (the “License”), without compensation to you. You represent and
warrant that you are authorized to grant all rights set forth in the preceding
sentence and that the exercise by Licensee of Licensee’s rights under the
License, shall not violate any laws, defame or libel any person, invade any
person’s right of privacy or publicity or otherwise violate, misappropriate or
infringe the rights of any person (including without limit copyright or moral
right).

2.3 You may download, copy and make any personal, non-commercial use of the
Content and Material and use that is permitted by Sections 107 through 122 of
the United States Copyright Act of 1976, as amended (“Copyright Act”) and not
prohibited by any section of the Copyright Act or by any other applicable law,
rule or regulation; provided, however, that you maintain all copyright and other
notices contained in such Content; and provided further that you shall not store
electronically any significant portion of any Content.

3. Rules of Conduct

The following is an incomplete list of illegal and prohibited uses of the
Service. ZDH may investigate any illegal and/or unauthorized use of the Service,
and appropriate legal action may be taken, including without limitation, civil,
criminal, and injunctive redress. While utilizing the Service, you may not:

• use the Service for any commercial purpose, to distribute any advertising or
solicitation of funds or goods and services, or to solicit users to join
competitive online services;

• post on the Service any links to any external Internet sites that are obscene
or pornographic, or display pornographic or sexually explicit material of any
kind;

• use any robot, spider, site search and/or retrieval application, or other
device to retrieve or index any portion of the Service;

• reformat or frame any portion of any web page that is part of the Service;

• post Material containing restricted or password only access pages, or hidden
pages or images (those not linked to or from another accessible page);

• submit any Material that falsely implies sponsorship of that Material by the
Service and/or ZDH, or promote any information that you know is false,
misleading, or libelous;

• transmit any viruses, worms, defects, Trojan horses or other items of a
contaminating or destructive nature through the Service;

• submit Material that violates the rights of others, such as Content that
infringes any copyright, trademark, patent, trade secret or violates any right
of privacy or publicity, or that is libelous or defamatory, or that directs any
user, by linking or any other method, to the Material of a third party without
the third party’s written consent;

41



--------------------------------------------------------------------------------



 



• promote an illegal or unauthorized copy of another person’s copyrighted work,
such as providing pirated computer programs or links to them, providing
information to circumvent manufacture-installed copy-protect devices, or
providing pirated music or links to pirated music files;

• submit Material that is libelous, defamatory, obscene, pornographic, abusive,
harassing, threatening unlawful or promotes or encourages illegal activity.

4. Managing Content

ZDH reserves the right to delete, move or edit any Content or Material
(including Material posted in any Interactive Area of the Service) that it may
determine, in its sole discretion, violates this Agreement or is otherwise
unacceptable. However, ZDH does not and cannot review all of the Content and
Material posted by users on the Service and is not responsible for such Content
or Material. You shall remain solely responsible for all Material. . Although
ZDH reserves the right to remove any offending Material on the Service, you
understand and agree that you nonetheless may be exposed to such Material and
that you further waive your right to any damages (from any party) related to
such exposure.

Additionally, ZDH shall have the right, but not the obligation, to correct any
errors or omissions in any Content, as it may determine in its sole discretion.

5. No Endorsement

5.1 ZDH does not represent or endorse the accuracy or reliability of any Content
or Material posted on any Interactive Area and you acknowledge that any reliance
upon such Content or Material shall be at your sole risk. Any Content placed on
any Interactive Area by users represents the views of the user posting the
statement, and does not represent the views of ZDH.

5.2 The Service may contain links to sites on the Internet which are owned and
operated by third parties (the “External Sites”). You acknowledge that ZDH is
not responsible for the availability of, or the content located on or through,
any External Site. You should contact the site administrator or Webmaster for
those External Sites if you have any concerns regarding such links or the
content located on such External Sites.

6. Indemnity

You agree to indemnify, defend and hold ZDH and its affiliates, and their
respective officers, directors, owners, agents, information providers and
licensors (collectively, the “ZDH Parties”) harmless from and against any and
all claims, liability, losses, costs and expenses (including attorneys’ fees)
incurred by any ZDH Party in connection with any use or alleged use of the
Service under your password by any person, whether or not authorized by you. ZDH
reserves the right, at its own expense, to assume the exclusive defense and
control of any matter otherwise subject to indemnification by you, and in such
case, you agree to cooperate with ZDH’s defense of such claim.

7. Termination of Service

42



--------------------------------------------------------------------------------



 



ZDH reserves the right, in its sole discretion, to restrict, suspend or
terminate your access to all or any part of the Service, including the
Discussion Areas, at any time for any reason without prior notice or liability.
Conversely, you may terminate your membership of the Service at any time, for
any reason, by emailing ZDH at feedback@1up.com. Once your membership
terminates, you will have no right to use the Service. The terms of this
Agreement shall survive any termination of your membership. ZDH may change,
suspend or discontinue all or any aspect of the Service at any time, including
the availability of any feature, database, or Content (including the Discussion
Areas), without prior notice or liability.

8. Copyright Policy

You may not post, distribute, perform, display, transmit or reproduce in any way
any copyrighted material, trademarks, or other proprietary information without
obtaining the prior written consent of the owner of such proprietary rights.
Without limiting the foregoing, if you believe that your work has been copied
and posted on the Service in a way that constitutes copyright or trademark
infringement, please email ZDH at feedback@1up.com with the following
information: an electronic or physical signature of the person authorized to act
on behalf of the owner of the copyright or trademark interest; a description of
the copyrighted work or trademark(s) that you claim has been infringed; a
description of where the material that you claim is infringing is located on the
Website; your address, telephone number, and email address; a written statement
by you that you have a good faith belief that the disputed use is not authorized
by the copyright or trademark owner, its agent, or the law; a statement by you,
made under penalty of perjury, that the above information in your notice is
accurate and that you are the copyright owner or authorized to act on the
copyright or trademark owner’s behalf.

9. Disclaimer of Warranties; Limitation of Liability.

9.1 Neither ZDH nor any provider of third party content or their respective
agents warrants that the service will be uninterrupted or error free; nor does
ZDH, any third party content provider, or their respective agents make any
warranty as to the results to be obtained from use of the service or the
content. The service and the content are distributed on an “As is, as available”
basis. None of ZDH, third party content providers and their respective agents
make any warranties of any kind, either express or implied, including, without
limitation, warranties of title or implied warranties of merchantability or
fitness for a particular purpose, with respect to the service, any content or
any products or services sold through the service. Neither ZDH nor any third
party content provider warrants that any files available for downloading through
the service will be free of viruses or similar contamination or destructive
features. You expressly agree that the entire risk as to the quality and
performance of the service and the accuracy or completeness of the content is
assumed solely by you.

9.2 Neither ZDH, any third party content provider nor their respective agents
shall be liable for any direct, indirect, incidental, special or consequential
damages arising out of the use of or inability to use the Service, even if such
party has been advised of the possibility of such damages.

9.3 Some states do not allow exclusion of implied warranties or limitation of
liability for incidental or consequential damages, so the above limitations or
exclusions may not apply to you. In such states, the

43



--------------------------------------------------------------------------------



 



liability of ZDH, third party content providers and their respective agents
shall be limited to the greatest extent permitted by law.

10. Member Disputes

You are solely responsible for your interactions with other Members of the
Service. ZDH reserves the right, but has no obligation, to monitor disputes
between you and other Members.

11. Special Admonitions for International Use

As a consequence of the global nature of the Internet, you agree to comply with
all local rules regarding user conduct on the Internet and acceptable content.
Specifically, you agree to comply with all applicable laws regarding the
transmission of technical data exported from the United States or the country in
which you reside.

12. Miscellaneous

This Agreement shall be construed in accordance with the laws of the State of
New York, without reference to principles of choice of law. You and ZDH each
irrevocably consent to the personal jurisdiction of the federal or state courts
located in New York, New York, the Borough of Manhattan (the “Courts”), with
respect to any action, suit or proceeding arising out of or related to this
Agreement or to the Service (including without limitation any Content or
Material) and waive any objection, to venue in any of the Courts for such an
action, suit or proceeding (whether based on forum non conveniens or otherwise);
additionally, you agree that you will not bring any such action, suit or
proceeding in any court other than the Courts. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all previous written or oral agreements between the parties with
respect to such subject matter. If any inconsistency exists between the terms of
this agreement and any additional terms and conditions posted on the Service,
such terms shall be interpreted as to eliminate any inconsistency, if possible,
and otherwise, the additional terms and conditions shall control. If any
provision of this Agreement is held invalid, illegal or unenforceable in any
respect, (i) such provision shall be interpreted in such a manner as to
preserve, to the maximum extent possible, the intent of the parties, (ii) the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and (iii) such decision shall not
affect the validity, legality or enforceability of such provision under other
circumstances

44